Exhibit 99.3 Date 3 October 2011 STAR COSMO LLC STAR KAPPA LLC LAMDA LLC STAR OMICRON LLC and STAR YPSILON LLC as joint and several Borrowers — and — THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders — and — HSH NORDBANK AG as Agent, Mandated Lead Arranger, Swap Bank and Security Trustee LOAN AGREEMENT relating to a loan facility of up to US$64,500,000 to provide finance secured on three Supramax bulk carriers named "STAR COSMO", "STAR KAPPA" and "STAR OMICRON" and two Capesize bulk carriers named "STAR SIGMA" and "STAR YPSILON" WATSON, FARLEY & WILLIAMS Piraeus INDEX Clause 1 INTERPRETATION Page 1 2 FACILITY 17 3 POSITION OF THE LENDERS AND SWAP BANK 17 4 DRAWDOWN 18 5 INTEREST 19 6 INTEREST PERIODS 21 7 DEFAULT INTEREST 21 8 REPAYMENT AND PREPAYMENT 22 9 CONDITIONS PRECEDENT 25 10 REPRESENTATIONS AND WARRANTIES 26 11 GENERAL UNDERTAKINGS 29 12 CORPORATE UNDERTAKINGS 33 13 INSURANCE 34 14 SHIP COVENANTS 39 15 SECURITY COVER 43 16 PAYMENTS AND CALCULATIONS 45 17 APPLICATION OF RECEIPTS 46 18 APPLICATION OF EARNINGS; SWAP PAYMENTS 47 19 EVENTS OF DEFAULT 49 20 FEES AND EXPENSES 54 21 INDEMNITIES 55 22 NO SET-OFF OR TAX DEDUCTION 58 23 ILLEGALITY, ETC 58 24 INCREASED COSTS 59 25 SET-OFF 60 26 TRANSFERS AND CHANGES IN LENDING OFFICES 61 27 VARIATIONS AND WAIVERS 64 28
